grouDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the vertical finger insertion holes".  There is insufficient antecedent basis for this limitation in the claim. Claim 1, from which claim 4 depends only claims a vertical finger insertion hole.
Claim 4 recites the limitation "the horizontal finger insertion holes".  There is insufficient antecedent basis for this limitation in the claim. Claim 1, from which claim 4 depends only claims a horizontal finger insertion hole.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vogel (US D337695).
Regarding Claim 1

	Vogel teaches a cup handle (below – Fig. 1 and 2) having multidirectional finger insertion holes, characterized in that when forming a handle on the outer surface of a main body having an open upper surface and a closed lower surface so as to form a space therein, a vertical finger insertion hole (shown below, for example) is formed in the vertical direction in a handle part formed integrally on the outer surface of the main body and a horizontal finger insertion hole (shown below, for example) is formed in the horizontal direction in the middle of the outer surface of the handle part.

[AltContent: arrow][AltContent: textbox (Horizontal holes)][AltContent: textbox (Vertical hole)][AltContent: textbox (Vertical hole)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    540
    620
    media_image1.png
    Greyscale
		
    PNG
    media_image2.png
    652
    415
    media_image2.png
    Greyscale


Regarding Claim 2

	Vogel teaches the handle part has one to three vertical finger insertion holes formed therein, as can be seen above.

Regarding Claim 3



Regarding Claim 4

	Vogel teaches the handle part has a front finger insertion hole (shown below, for example) formed in the front surface of the handle part in addition to the vertical finger insertion holes (shown above) and the horizontal finger insertion holes (shown above) respectively formed in the handle part.
[AltContent: textbox (Front hole)][AltContent: arrow]
    PNG
    media_image3.png
    422
    406
    media_image3.png
    Greyscale


Claim(s) 1-3 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Franco (US D565900).
Regarding Claim 1

	Franco teaches a cup handle having multidirectional finger insertion holes (below – Fig. 1), characterized in that when forming a handle on the outer surface of a main body having an open upper surface and a closed lower surface so as to form a space therein, a vertical finger 
[AltContent: arrow][AltContent: textbox (Vertical holes)][AltContent: arrow][AltContent: textbox (Horizontal hole)][AltContent: arrow]
    PNG
    media_image4.png
    662
    535
    media_image4.png
    Greyscale


Regarding Claim 2

	Franco teaches the handle part has two vertical finger insertion holes formed therein, as can be seen above.

Regarding Claim 3

	Franco teaches the handle part has one horizontal finger insertion hole formed therein, as can be seen above.

Regarding Claim 5

.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Further pertinent prior art includes but is not limited to that which is listed in the attached Notice of References Cited.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER CASTRIOTTA whose telephone number is (571)270-5279.  The examiner can normally be reached on Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571) 272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/JENNIFER CASTRIOTTA/Examiner, Art Unit 3733                                                                                                                                                                                                        
/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733